DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 04/14/2022.
Status of the Claims:
Claim(s) 1, 3, 10 and 12 has/have been amended.
Claim(s) 1-18 is/are pending in this Office Action.

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive.
Applicant argues “… the claimed first sensing region and the second sensing region are regions of the image sensor, and can be used for capturing images (emphasis added). In current Office Action, Examiner interprets the claimed first sensing region and the second sensing region by Wang's regions Al-A4 in FIG.6B and par [0046]. However, the applicant asserts the regions Al-A4 of Wang could not read on the first sensing region and the second sensing region in claim 1 of the present application.
In view of above-mentioned paragraphs of Wang, the image regions A1-A4 are portions of images rather than regions of an image sensor, thus could not capture images and could not read on the first sensing region and second sensing region in claim 1 of the present application.”
	Examiner respectfully disagrees, clearly par. [0046] of Wang states “wherein each
of the different image regions A1 to A4 is one pixel row, a plurality of pixel rows, one pixel column, a plurality of pixel columns or a rectangular pixel region of the current image FT+1, and is not limited to that shown in FIG. 6B”.	Therefore each region is associated with a portion of the image sensor and also of the current image, clearly indicating that the regions in fact capture images and are associated with specific portions of the image sensor.
	Applicant also argues “Paragraph [0049] of Wang only discloses that exposure times of the image which is really used for computing a distance can be determined according to a plurality of 
reference images rather than only one reference image. Also, the application particularly points out that although the image sensor of Wang discloses using exposure times ET1 to ET4 to capture different regions of a current image FT+1, Wang never mentions these different regions of the image sensor, which uses different exposure values, have different thresholds for determining whether the objects are valid or not (emphasis added). 
In view of above-mentioned arguments, the regions Al-A4 disclosed by Wang are regions of an image rather than sensing regions of an image sensor. Also, the operations claimed in claim 1 of the present application is different from the operations disclosed by Wang. Accordingly, Wang fails to disclose or suggest the limitations in claim 1 of the present application, thus claim 1 should be allowed.”
Examiner respectfully disagrees, Wang clearly discloses in par. [0046] “wherein each of the different image regions A1 to A4 is one pixel row, a plurality of pixel rows, one pixel column, a plurality of pixel columns or a rectangular pixel region of the current image FT+1, and is not limited to that shown in FIG. 6B”.  Therefore each region is associated with a portion of the image sensor and also of the current image, clearly indicating that the regions in fact capture images and are associated with specific portions of the image sensor.
Also in par. [0047] Wang discloses “the multiplexing module 133 of the processing unit 13 determines the plurality of exposure times ET1 to ET4 according to a comparison result of comparing the average brightness values AV1 to AV4 of the image regions A1 to A4 of the reference image FT with at least one threshold. For example, when identifying that the average brightness value AV1 is between two thresholds of a plurality of thresholds ( or within one of a plurality of brightness intervals)”.  Cleary Wang has thresholds associated with the regions.
In par. [00419], Wang discloses “when one of the brightness values of different image regions A1 to A4 of the current image FT+1 is not within a predetermined brightness range, the exposure control unit 131 of the processing unit 13 may control a plurality of exposure times of the image sensor 11 for capturing different image regions A1' to A4' of a next image FT+2 (referring to FIG. 6A) according to the average brightness values of the different image regions Al to A4 of the current image FT+1. When the multiplexing module 133 of the processing unit 13 identifies that all the brightness values of the image regions A1' to A4' of the next image FT+2 are within a predetermined brightness range to be suitable for calculating the object distance, the distance calculation unit 135 of the processing unit 13 then calculates at least one object distance D according to the next image FT+2.” Clearly Wang discloses that the region, hence object on the region is invalid if the brightness is not within the threshold range and needs to capture another image until the brightness falls within the threshold range and therefore being suitable for object distance calculation.  Wang operation is similar to the operations of the claimed invention and therefore the rejections are still maintained.

Claim Rejections - 35 USC § 112
The rejections of claims 3 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are hereby withdrawn due the amendments.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 5-6, 9-10, 14-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0123723 to WANG (hereinafter WANG).

Regarding independent claim 1, WANG teaches an image capturing device, comprising: 
an image sensor (image sensor 11, see Figs. 1-2), comprising: 
a first sensing region, having a first sensing threshold (image is divided into a plurality of regions A1-A4 each region is associated with a portion of the image sensor, see Fig. 6B and par. [0046]. A1 can be considered a first sensing region, each sensing region is compared with at least one threshold, see par. [0047].); and 
a second sensing region, having a second sensing threshold lower than the first sensing threshold, wherein the first sensing region and the second sensing 10region are configured to capture images (the captured FT+1 image is divided into a plurality of regions A1-A4, see Fig. 6B and pars. [0046]. A2 can be considered a second sensing region, each sensing region is compared with at least one threshold (see par. [0047]), the thresholds can be dynamic and hence A2 threshold can be lower than A1 threshold, see par. [0035]); 
wherein at least one object image is determined to be invalid when the object image captured by the first sensing region has brightness formation lower the first sensing threshold (if the brightness of region A1 is lower than the region threshold (predetermined brightness range), the region is invalid and not used until the average brightness is within the region thresholds, see par. [0049]); 
wherein at least one the object image is determined to be invalid when the object image captured by the second sensing region has brightness formation lower the second sensing threshold (if the brightness of region A2 is lower than the region threshold (predetermined brightness range), the region is invalid and not used until the average brightness is within the region thresholds, see par. [0049]).
	
Regarding claim 5, WANG teaches the image capturing device of claim 1, further comprising: 
a light source, located above the image sensor (light source 15 above image sensor 11, see Fig. 2), 
wherein the object image is generated by light from the light source or ambient light (see object 9 and light rays from light source 15 in Fig. 2); 
wherein the second sensing region is located below the first sensing region (each region can be one pixel row or plural pixel rows and hence the regions can be one below the other, see par. [0046]).

Regarding claim 6, WANG teaches the image capturing device of claim 5, wherein the light source is a point light source or a line light source (can be a line light source, see par. [0028] and Fig. 2).

Regarding claim 9, WANG teaches the image capturing device of claim 1, wherein a size of the second sensing region is smaller than a size of the first sensing region (regions can be of different sizes, see par. [0046], the shapes and sizes of the partial image regions do not have particular limitations, hence not have to be all the same size, see par. [0042]).

Regarding independent claim 10, WANG teaches a distance measuring device, comprising: 
a light source (light source 15, see Fig. 2); 
an image sensor, configured to capture at least one object image generated by light from the light source or generated by ambient light (object 9 and light rays from light source 15 are reflected to image sensor 11, see Fig. 2), comprising: 
a first sensing region, having a first sensing threshold (image is divided into a plurality of regions A1-A4, see Fig. 6B and pars. [0046]. A1 can be considered a first sensing region, each sensing region is compared with at least one threshold, see par. [0047]); and 
a second sensing region, having a second sensing threshold lower than the first sensing threshold, wherein the first sensing region and the second sensing 10region are configured to capture images (the captured FT+1 image is divided into a plurality of regions A1-A4, see Fig. 6B and pars. [0046]. A2 can be considered a second sensing region, each sensing region is compared with at least one threshold (see par. [0047]), the thresholds can be dynamic and hence A2 threshold can be lower than A1 threshold, see par. [0035]); and 
a control circuit, configured to compute a distance between the image sensor and a target article according to the object image (the distance calculation unit 135 calculates the object distance according to the current image (object image), see par. [0048]); 
wherein the control circuit does not use the object image to compute the distance when at least one object image captured by the first sensing region has brightness formation lower than the first sensing threshold (if the brightness of region A1 is lower than the region threshold (predetermined brightness range), the region is invalid and not used, see par. [0049]); 
wherein the control circuit does not use the object image to compute the distance when at least one object image captured by the second sensing region has brightness formation lower than the second sensing threshold (if the brightness of region A2 is lower than the region threshold (predetermined brightness range), the region is invalid and not used, see par. [0049]).

Regarding claim(s) 14-15 and 18, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above in claim(s) 5-6 and 9 and is/are rejected for the same reasons used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG.

Regarding claim 7, WANG teaches the image capturing device of claim 1, further comprising: 
wherein the object image is generated by light from the light source or ambient light (see object 9 and light rays from light source 15 in Fig. 2); 
wherein the second sensing region is located above the first sensing region (each region can be one pixel row or plural pixel rows and hence the regions can be one below or above the other, see par. [0046]).
But WANG fails to clearly specify “a light source, located below the image sensor”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the light source below the image sensor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 8, WANG teaches the image capturing device of claim 7, wherein the light source is a point light source or a line light source (can be a line light source, see par. [0028] and Fig. 2).

Regarding claim(s) 16 and 17, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above in claim(s) 7 and 8 and is/are rejected for the same reasons used above.

Allowable Subject Matter
Claim(s) 2-4, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image capturing device of claim 1, 
wherein the object image is captured by the first sensing region when the image capturing device has a first distance from the target article, and the object image is captured by the second sensing region when the image capturing device has a second distance from the target article; 
wherein the first sensing threshold is inversely proportional to the first distance and the second sensing threshold is inversely proportional to the second distance.

Regarding claim(s) 3, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image capturing device of claim 1, 
wherein the object image is captured by the first sensing region when the image capturing device has a first distance from the target article, and the object image is captured by the second sensing region when the image capturing device has a second distance from the target article; 
wherein the first sensing threshold is inversely proportional to a square of the first distance and the second sensing threshold is inversely proportional to a square of the second distance. 

Regarding claim 4, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image capturing device of claim 1, 
wherein the object image is captured by the first sensing region when the image capturing device has a first distance from an object generating the object image, and the object image is captured by the second sensing region when the image capturing device has a second distance from the object; 
wherein a difference between the first sensing threshold and the second sensing threshold is inversely proportional to a difference between the first distance and the second distance.

Regarding claim 11, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the distance measuring device of claim 10, 
wherein the object image is captured by the first sensing region when the distance measuring device has a first distance from the target article, and the object image is captured by the second sensing region when the distance measuring device has a second distance from the target article;
wherein the first sensing threshold is inversely proportional to the first distance and the second sensing threshold is inversely proportional to the second distance.

Regarding claim(s) 12, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the distance measuring device of claim 10, 
wherein the object image is captured by the first sensing region when the distance measuring device has a first distance from the target article, and the object image is captured by the second sensing region when the distance measuring device has a second distance from the target article; 
wherein the first sensing threshold is inversely proportional to a square of the first distance and the second sensing threshold is inversely proportional to a square of the second distance. 

Regarding claim 13, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the distance measuring device of claim 10, 
wherein the object image is captured by the first sensing region when the image capturing device has a first distance from an object generating the object image, and the object image is captured by the second sensing region when the image capturing device has a second distance from the object; 
wherein a difference between the first sensing threshold and the second sensing threshold is inversely proportional to a difference between the first distance and the second distance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698